Citation Nr: 0532673	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  97-17 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to June 20, 1996, 
for the assignment of a 100 percent schedular evaluation for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance or based on being housebound.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability, prior to June 20, 1996.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and daughter


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1973.

As the Board of Veterans' Appeals (Board) noted in its 
previous remands from June 2003 and March 2005, the issues of 
entitlement to an effective date prior to June 20, 1996, for 
the assignment of a 100 percent evaluation for PTSD and 
entitlement to special monthly compensation based on the need 
for aid and attendance or based on being housebound 
originally came before the Board on appeal from July 1998 and 
February 2000 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issue of entitlement to a total disability evaluation 
based on individual unemployability from service-connected 
disability (TDIU), prior to June 20, 1996, was previously 
remanded to the Board by the United States Court of Appeals 
for Veterans Claims (the Court) in a June 2000 decision.

In a January 2001 decision, the Board determined that the 
veteran was not entitled to the assignment of a 100 percent 
schedular rating, nor TDIU, prior to June 20, 1996.  The 
Board also determined that the veteran was not entitled to 
receive special monthly compensation based on the need for 
aid and attendance or based on being housebound.  The veteran 
subsequently appealed the Board's January 2001 decision to 
the Court.  

On appeal, the Court vacated and remanded the Board's January 
2001 decision, and the case for development consistent with a 
November 2002 Joint Motion for Remand.  The Board reviewed 
the Joint Motion, which asserts that the January 2001 
decision failed to provide adequate Reasons and Bases as to 
whether a June 1992 RO determination regarding the timeliness 
of the April 1992 Substantive Appeal of a January 1991 rating 
action was deficient due to lack of notice, and to discuss 
the impact of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA), on 
the veteran's claims, and remanded the case in June 2003 for 
further notice and development.

However, while the Board's June 2003 remand did not direct 
that the RO take any specific action with respect to issues 
surrounding the timeliness of the April 1992 Substantive 
Appeal, as was noted by the veteran's representative in a 
letter dated in January 2005, while no additional evidence 
was developed by the RO since the last supplemental statement 
of the case issued in June 2000, the Board's remand of June 
2003 did specifically direct that the RO issue a new 
supplemental statement of the case containing "notice of all 
relevant actions taken," including a summary of the evidence 
and the applicable law and regulations considered pertinent 
to the issues.  

Thus, as the record contained no such additional decisional 
document, the Board found in March 2005 that it had no 
alternative but to grant the representative's request for a 
remand to comply with the Board's June 2003 remand's 
directive.

The Board finds that the action requested in its previous 
remand has been accomplished to the extent possible, and that 
this matter is now ready for further appellate review.


FINDINGS OF FACT

1.  In a February 1995 rating decision, the RO determined 
that a temporary total rating based on hospitalization for 
service-connected PTSD was established and assigned a 100 
percent evaluation effective from June 29, 1994.  The RO also 
determined that a 50 percent evaluation of the veteran's 
service-connected PTSD was warranted effective from October 
1, 1994.  The veteran was notified of that determination and 
did not file a notice of disagreement.

2.  On June 20, 1996, the RO received the veteran's claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability, also interpreted as a claim for an increased 
rating.

3.  The evidence of record does not reflect that entitlement 
to a 100 percent disability evaluation for PTSD was factually 
ascertainable within one year prior to June 20, 1996.

4.  The veteran is currently service connected for PTSD, 
evaluated as 100 percent disabling.

5.  The veteran's service-connected disability has not 
rendered him unable to independently perform daily functions 
of self-care or to protect himself from the hazards and 
dangers incident to his daily environment.

6.  The veteran is not housebound as a direct result of his 
service-connected disability.

7.  The medical evidence of record does not reflect that the 
veteran's service-connected PTSD was of such severity within 
one year prior to June 20, 1996 so as to preclude the veteran 
from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 20, 1996 
for the assignment of a 100 percent evaluation for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2005).

2.  The criteria for special monthly compensation based on 
the need for regular aid and attendance or based on being 
housebound have not been met.  38 U.S.C.A. §§ 1114(1)(s), 
1502, 1521 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.350, 
3.351, 3.352 (2005).

3.  The criteria for entitlement to TDIU benefits prior to 
June 20, 1996 have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 3.400, 3.340, 
3.341, 4.15, 4.16, 4.17 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence necessary to 
substantiate entitlement to an earlier effective date for his 
100 percent rating for PTSD and/or TDIU, and entitlement to 
special monthly compensation based on the need for aid and 
attendance or based on being housebound.

First, the July 1998 rating decision that implemented the May 
1998 Board decision establishing a 100 percent schedular 
rating for PTSD specifically advised the veteran that his 100 
percent rating was established, effective from the date of 
his reopened claim, June 20, 1996.  The veteran was further 
advised that the worsening of the veteran's disability was 
shown by a VA examination dated July 30, 1996, and that 
therefore, the veteran was not entitled to an effective date 
earlier than the date of claim.  

The July 1998 rating decision also advised the veteran that 
he did not meet the criteria for special monthly compensation 
based on either the need for regular aid and attendance or 
being housebound.

A February 2000 rating decision and statement of the case 
then explained in more detail how the veteran was not 
entitled to earlier effective dates for a 100 percent rating 
under the applicable law and regulations for PTSD or TDIU 
based on claims submitted prior to June 20, 1996.  The 
veteran was also once again place on notice of how he did not 
meet the criteria for special monthly compensation based on 
either the need for regular aid and attendance or being 
housebound, and further explanation for the denial of this 
claim was set forth in the rating decision and supplemental 
statement of the case issued in June 2000.

Thereafter, pursuant to a Board remand dated in June 2003, a 
July 2003 letter to the veteran from the RO advised the 
veteran of the evidence necessary to substantiate his claims 
based on the evidence that was currently of record, and the 
respective obligations of the VA and the veteran in obtaining 
such evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Finally, following the receipt of additional VA examination 
results and treatment records, the July 2005 supplemental 
statement of the case continued to advise the veteran that 
the additional medical evidence still did not warrant the 
grant of any of the claims on appeal.

Although the July 2003 VCAA notice letter came long after the 
rating actions that denied earlier effective dates for the 
100 percent rating for PTSD and TDIU, and denied entitlement 
to special monthly compensation based on need for regular aid 
and attendance or being housebound, and did not specifically 
request that the veteran provide any evidence in his 
possession that pertained to the claims as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA and evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.

The veteran was additionally afforded relevant VA medical 
examination that further enables the Board to assess the 
veteran's claims on appeal.  In addition, neither the veteran 
nor his representative has indicated any intention to provide 
additional evidence in support of any of the veteran's claims 
in response to the July 2003 VCAA notice letter noted above.

Thus, based on all of the foregoing, the Board finds that 
further notice and/or development of this matter is not 
required under the VCAA.


I.  Earlier Effective Date Claim

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, in cases 
involving a claim for an increased evaluation, the effective 
date may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Quarles v. Derwinski, 
3 Vet. App. 129, 134-135 (1992).

38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase in disability precedes the 
claim.  See Harper v. Brown, 10 Vet. App. 125 (1997).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the veteran's application for 
increased benefits.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

A review of the record reflects that the veteran's initial 
claim of entitlement to service connection for PTSD was 
received by the RO on September 3, 1990.  In a January 1991 
rating decision, the RO granted entitlement to service 
connection for PTSD, evaluated as 100 percent disabling from 
September 14, 1990 and as 10 percent disabling from December 
1, 1990.  In March 1991, the veteran filed a notice of 
disagreement as to the disability rating assigned for his 
PTSD.  A statement of the case was issued and mailed with a 
cover letter dated on April 15, 1991.  The statement of the 
case was mailed to the address given by the veteran on his 
notice of disagreement.  The record does not indicate that it 
was returned as undeliverable.

On March 11, 1992, the RO received a statement from the 
veteran indicating that he disagreed with the 10 percent 
evaluation assigned for his PTSD.  The veteran stated that he 
felt a 30 percent evaluation was warranted.  In an April 1992 
letter to the veteran, the RO sent the veteran a copy of the 
April 1991 statement of the case and also enclosed a VA Form 
9, substantive appeal.  On April 16, 1992, the RO received a 
VA Form 9 substantive appeal from the veteran indicating the 
veteran's desire for an evaluation in excess of 10 percent 
for PTSD.

In a June 8, 1992 letter to the veteran, the RO informed him 
that his substantive appeal was not timely filed and that his 
March 1992 statement had been accepted as a claim for an 
increased evaluation.  The veteran did not file a notice of 
disagreement as to the RO's determination that his 
substantive appeal was untimely.  

With respect to the June 8, 1992 RO determination letter, the 
Board acknowledges that a November 2002 Joint Remand 
concluded that the Board's previous decision of January 2001 
contained inadequate Reasons and Bases as to why the June 8, 
1992 determination would not be considered deficient due to 
the lack of notice as to the veteran's appellate rights.  
However, as the veteran was advised in the Board's remand of 
March 2005, RO procedures applicable to untimely appeals were 
revised in 1992.  

More specifically, prior to December 1992, the guidelines 
M21-1, paragraph 18.11(d) did not require that a claimant be 
provided notice of procedural and appellate rights in the 
event a substantive appeal was filed after expiration of the 
time limit.  In December 1992, that provision was replaced by 
M21-1, Part IV, Chapter 8, subchapter V, paragraph 8.15(f), 
which now requires that the claimant should be furnished with 
notice of procedural and appellate rights in those 
circumstances, but the Board concludes that notice of 
appellate rights was not required at the time of the June 
1992 RO determination.

In an October 1992 confirmed rating decision, the RO 
continued a 10 percent evaluation of the veteran's PTSD.  The 
veteran was notified of that decision in a November 1992 
letter from the RO.

On January 19, 1993, the RO received a statement from the 
veteran indicating that he wanted to reopen his PTSD claim 
because his condition had increased in severity.  The 
statement did not express any disagreement with the October 
1992 confirmed rating decision or reference it in any manner.  
In a March 1993 rating decision, the RO determined that a 30 
percent evaluation was warranted for the veteran's PTSD.  The 
veteran did not file a notice of disagreement as to that 
determination.

On September 27, 1994, the RO received a statement from the 
veteran requesting that his PTSD claim be reopened because he 
had been "diagnosed as chronic and severe."  In a February 
1995 rating decision, the RO assigned a temporary 100 percent 
evaluation for the veteran's service-connected PTSD effective 
from June 29, 1994, and a 50 percent evaluation effective 
from October 1, 1994.  The veteran did not file a notice of 
disagreement as to that determination.

On June 20, 1996 the RO received a letter from the veteran's 
attorney indicating the veteran's request for entitlement to 
a total disability rating based on individual unemployability 
due to a service-connected disability.  The attorney's letter 
referenced an enclosed VA Form 21-8940, Veteran's Claim for 
Increased Compensation Based on Unemployability, which was 
completed and signed by the veteran on June 4, 1994.  The 
record does not reflect that the Form 21-8940 was received by 
the RO prior to June 20, 1996.

In a February 1997 rating decision, the RO continued a 50 
percent evaluation for PTSD and denied entitlement to a total 
disability evaluation based on individual unemployability due 
to a service-connected disability.  The veteran filed a 
notice of disagreement as to the February 1997 rating 
decision on February 19, 1997.  A statement of the case was 
issued in April 1997 and a substantive appeal was also 
submitted in April 1997.

In a May 1998 decision, the Board determined that a 100 
percent evaluation was warranted for the veteran's service- 
connected PTSD.  The Board also determined that the issue of 
entitlement to a total evaluation based on individual 
unemployability due to service-connected disability was moot.  
In a July 1998 rating decision, the RO assigned a 100 percent 
evaluation for PTSD effective from June 20, 1996, the date of 
receipt of the veteran's claim.

Thus, the record reflects that the last final rating decision 
was issued by the RO in February 1995, wherein a 50 percent 
evaluation was assigned for the veteran's PTSD.  The veteran 
received notice of that decision and did not file a notice of 
disagreement; thus, the decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2005).  The Board notes that if there is a prior final 
decision, the effective date cannot be prior to that 
decision.  See Lalonde v. West, 12 Vet. App. 377 (1999) 
(holding that a claim made prior to a final denial can not 
serve as the basis for an earlier effective date); Perry v. 
West, 12 Vet. App. 365 (1999).  The next document received by 
the RO was a claim of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disability received on June 20, 1996.  This 
was also interpreted by the RO as a claim for an increased 
evaluation for PTSD.

As previously noted, the applicable law and regulations 
provide that the effective date is the earliest date as of 
which it is factually ascertainable that an increase in 
disability occurred, if the claim is received within one year 
from such date; otherwise, the effective date is the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  Thus, an effective date prior to June 
20, 1996 for an award of a 100 percent disability rating for 
PTSD is only warranted if an increase was factually 
ascertainable within one year prior to that date.

A January 1995 VA examination report reflects that the 
veteran was appropriately dressed and without suicidal or 
homicidal ideation.  There was no evidence of hallucinations 
or delusions.  The veteran was oriented to time, place, and 
person.  He was able to think on an abstract level.  His 
insight into his illness was described as fair.  It was noted 
that his activities of daily living included working on 
jewelry, watching television, playing computer games, 
visiting a friend, and reading.  Diagnoses of moderate PTSD 
and episodic alcohol abuse were noted.  Additional VA 
clinical treatment records dated from 1995 to 1996 reflect 
complaints that included anger, intermittent suicidal 
ideation, depression, and sleep disturbance.

The Board finds that this evidence does not demonstrate that 
a 100 percent evaluation for PTSD was factually ascertainable 
prior to June 20, 1996.  Accordingly, an effective date prior 
to June 20, 1996 for the assignment of a 100 percent 
evaluation for service-connected PTSD is not warranted.

The Board reiterates that the veteran did not appeal the RO's 
determination that his April 1992 substantive appeal was 
untimely or the March 1993 and February 1995 rating decisions 
and those determinations became final.  The Board notes that 
if the veteran wishes to raise a claim alleging clear and 
unmistakable error (CUE) regarding those or any other rating 
decisions, he must do so with specificity.  See Crippen v. 
Brown, 9 Vet. App. 412, 420 (1996); Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993) (to raise clear and unmistakable error 
there must be some degree of specificity as to what the 
alleged error is and persuasive reasons must be given as to 
why the result would have been manifestly different).  
However, to date the veteran has not filed a claim alleging 
CUE in any rating decision, and the matter is not presently 
before the Board.  

While the Board recognizes that CUE was provided by the RO as 
a method for substantiating entitlement to an earlier 
effective date in the VCAA notice letter of July 2003, the 
Board finds that the RO was merely advising the veteran of 
one of the remaining methods of establishing an earlier 
effective date based on the facts of this case, and did not 
constitute an adjudication of any pending claim of CUE over 
which the Board may exercise current jurisdiction.




II.  Entitlement to Special Monthly Compensation Based on Aid 
and Attendance/Housebound Status

The criteria for determining whether special monthly 
compensation is payable by reason of need of aid and 
attendance is set forth in 38 C.F.R. § 3.351, which in 
pertinent part provides:

(b) Aid and attendance; need.  Need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria set forth in paragraph (c) of this section will be 
applied in determining whether such need exists.

(c) Aid and attendance; criteria.  The veteran, spouse, 
surviving spouse or parent will be considered in need of 
regular aid and attendance if he or she:

(1) Is blind or nearly so blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or

(2) Is a patient in a nursing home because of mental or 
physical incapacity; or

(3) Establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of the 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  See 38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352(a).

A veteran is considered to be housebound if he or she has a 
single service-connected disability rated as 100 percent 
disabling and,

(1) Has additional service-connected disability or 
disabilities independently rated at 60 percent, separate and 
distinct from the 100 percent service-connected disability 
and involving different anatomical segments or bodily 
systems, or

(2) Is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined, as a direct result of 
service-connected disabilities, to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  See 38 C.F.R. § 
3.350(i) (2005).

The record reflects that the veteran is service connected for 
PTSD, evaluated as 100 percent disabling.  He has no other 
service-connected disabilities.

Upon VA aid and attendance examination conducted in June 
2000, relevant diagnoses of morbid obesity, moderately severe 
degenerative joint disease of the bilateral knees, mild to 
moderate degenerative joint disease of the lower back, non- 
insulin dependent diabetes under fair control, and 
dyshidrotic eczema were noted.  It was noted that the veteran 
was not accompanied by anyone to the examination, nor was he 
hospitalized.  The examiner noted no restrictions of the 
veteran's upper or lower extremities and no restrictions on 
leaving home.  It was also noted that the veteran wore no 
prosthetic devices.  The examiner certified that daily 
skilled services were not indicated.

VA treatment records for the period of May 2003 to March 2005 
reflect global assessment of functioning (GAF) scale scores 
of 45 in May 2003, 47 in July 2003, 47 in November 2003, 42 
in August 2004, and 47 in March 2005.

VA aid and attendance examination in June 2005 revealed that 
the veteran denied that he was either housebound or bedbound, 
and not sure why he was being examined at this time.  The 
diagnosis was PTSD, morbid obesity, diabetes mellitus type 
II, and degenerative joint disease of the knees, and the 
examiner commented that the veteran was independent in his 
activities of daily living and was neither bed nor housebound 
and, consequently, daily skilled services were not indicated.

VA psychiatric examination in June 2005 revealed an Axis I 
diagnosis of PTSD and that the veteran was assigned a GAF of 
50.  The examiner stated that it was clear that the veteran 
did not need regular assistance of another person in 
attending to ordinary hazards of daily living, nor did he 
need assistance in protecting himself from ordinary hazards 
of his daily environment, nor was he restricted to his home 
or its immediate vicinity.

Thus, because the veteran does not have additional service-
connected disability or disabilities ratable at 60 percent 
separate and distinct from his 100 percent service-connected 
PTSD and the evidence does not show that he is permanently 
housebound by reason of his service-connected disability, the 
requirements for housebound benefits have not been met.  In 
regard to entitlement to special monthly compensation by 
reason of the need for aid and attendance, the evidence does 
not show that the veteran's service-connected disability has 
rendered him blind, bedridden, or so disabled as to be 
incapable of self-care.  It is not claimed, nor is it shown 
that due to his service-connected disability, he is unable to 
feed, bathe, or dress himself, or care for his own hygienic 
needs.  It is not shown that he requires assistance in using 
the lavatory or that he is unable to protect himself from the 
dangers in his daily environment.  Furthermore, the evidence 
of record does not show that the veteran is in need of the 
regular aid and attendance of another person due solely to 
his service-connected PTSD.

Thus, the Board finds that the record does not support a 
grant of entitlement to special monthly compensation by 
reason of being in need of regular aid and attendance or on 
account of being housebound.  38 U.S.C.A. §§ 1114(1)(s), 
1502, 1521; 38 C.F.R. §§ 3.350, 3.351, 3.352.


III.  TDIU Claim

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be rated as 60 percent or more and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  The regulation further provides that 
disabilities resulting from common etiology or affecting a 
single body system such as the cardiovascular-renal system, 
will be considered as one disability.  See 38 C.F.R. § 
4.16(a) (2005).

The veteran has only one service-connected disability and, 
prior to June 20, 1996, such was evaluated as only 50 percent 
disabling.  He therefore does not meet the percentage 
criteria specified in 38 C.F.R. § 4.16(a).  However, TDIU may 
still be assigned to the veteran who fails to meet these 
percentage standards if he is deemed unemployable by reason 
of his service-connected disability.  38 C.F.R. § 4.16(b).

In a pertinent precedent decision, VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of a service-connected disability shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOGCPREC Op. No. 75-91.

Additionally, 38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past, or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  38 C.F.R. § 4.15.  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  38 C.F.R. § 4.16(a); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Entitlement to 
a total compensation rating must be based solely on the 
impact of the veteran's service-connected disability on his 
ability to keep and maintain substantially gainful work.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.341, 4.16.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose, 4 Vet. App. 361; 
38 C.F.R. § 3.341(a) (2005).  

If total industrial impairment has not been shown, VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

The veteran has been granted a 100 percent evaluation for 
PTSD effective from June 20, 1996.  In regard to the issue of 
entitlement to TDIU benefits, he contends that such is 
warranted back to 1994 or even earlier.  However, as 
discussed in the PTSD section of this decision, the veteran's 
claim of entitlement to TDIU benefits was not received by the 
RO until June 20, 1996.  The Board recognizes that the VA 
Form 21-8940 was signed by the veteran in June 1994; however, 
it was not received by the RO until June 20, 1996.  The 
effective dates of total ratings are governed by the 
increased rating provisions of 38 C.F.R. § 3.400(o)(1)(2).  
See Servello v. Derwinski, 3 Vet. App. 196 (1992); Wood v. 
Derwinski, 1 Vet. App. 367 (1991).  Thus, for all of the same 
reasons that the veteran is not entitled to an effective date 
prior to June 20, 1996 for the assignment of a 100 percent 
evaluation for PTSD, the veteran is also not entitled to TDIU 
benefits prior to June 20, 1996.

The Board once again notes that the veteran has not alleged 
CUE in any prior rating decision and that if he wishes to 
raise a claim alleging CUE regarding the February 1995 or any 
other rating decisions, he must do so with specificity.  See 
Crippen v. Brown, 9 Vet. App. 412, 420 (1996); Fugo v. Brown, 
6 Vet. App. at 44.


ORDER

Entitlement to an effective date prior to June 20, 1996 for 
the assignment of a 100 percent evaluation for PTSD is 
denied.

Entitlement to special monthly compensation by reason of 
being in need of the regular aid and attendance of another 
person, or on account of being housebound, is denied.

Entitlement to TDIU benefits prior to June 20, 1996 is 
denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


